DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-12 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 12/30/21. 
Regarding independent claim 2, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the crack suppressing layer includes a lapped portion with the resin film overlapping itself therein, and an unlapped portion with the resin film not overlapping itself therein, wherein the lapped portion and the unlapped portion are alternately formed in the longitudinal direction of the cable, and wherein the resin film is fused or amalgamated to itself in the lapped portion.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 6, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing wherein the crack suppressing layer comprises a resin film and suppresses the Serial No. 16/673,1984Docket No.: PHCF- 9084USHIR.884occurrence of a cracking in the plating layer by bending while moving in a longitudinal direction of the cable relative to a bending of the insulator, and wherein a melting 
Regarding independent claim 8, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing  heating the resin film to form a fused or amalgamated portion with a lapped portion of the resin film fusing or amalgamating to itself therein and an unfused or unamalgamated portion with the resin film not fusing or amalgamating to itself therein, to thereby form a crack suppressing layer provided between the insulator and the plating layer in such a manner as to remain in contact with the insulator while being provided with the plating layer over an outer surface of that crack suppressing layer, wherein the crack suppressing layer suppresses the occurrence of a cracking in the plating layer by bending while moving in a longitudinal direction of the cable relative to a bending of the insulator.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847